Exhibit 10.72
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered into as of
the 10th day of May, 2006, by and among Xfone, Inc., a Nevada corporation
("Xfone"), Swiftnet Limited a UK corporation, Story Telecom, Inc., a Nevada
corporation and its subsidiaries Story Telecom Limited and Story Telecom
(Ireland) Limited ("Story"), Trecastle Holdings Limited, a BVI corporation
(“Trecastle”), and Nir Davison (“Davison”). Xfone, Trecastle and Davison are
sometimes collectively referred to as “Shareholders” or individually as a
“Shareholder.” Story Telecom, Inc. is sometimes referred to as "Story Inc."
 
WHEREAS, the Shareholders have previously entered into an Agreement dated
September 30, 2002, as amended and/or supplemented by amendments dated June 30
2003, September 5, 2003, December 31, 2003, February 19, 2004, March 25, 2004
and August 18, 2005 (collectively referred to as the “Founders Agreement”) in
which the Shareholders agreed as to certain operating and governing procedures
as to Story; and
 
WHEREAS, the Shareholders desire for Story Inc. to issue additional stock in
Story Inc. to Xfone so that Xfone will own approximately sixty nine point six
percent (69.6%) of all of the issued and outstanding common stock of Story Inc.,
to terminate the Founders Agreement, and to agree on revised operating and
management procedures for Story all on the terms and conditions provided herein.
 
NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:
 
ARTICLE 1

 
DEFINITIONS
 
1.1 In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the meanings set forth below:
 
"Governmental Body"--any: (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign, or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal); (d) multi-national
organization or body; or (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.
 
"Indebtedness"--of any entity means: (i) all obligations of such entity for
borrowed money or which has been incurred in connection with the acquisition of
property, assets or services, (ii) obligations secured by any lien or other
charge upon property or assets owned by such entity, even though such entity has
not assumed or become liable for the payment of such obligations, and (iii)
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such entity, whether or
not the rights and remedies of the Company, lender or lessor under such
agreement in the event of default are limited to repossession or sale of the
property.
 
-1-

--------------------------------------------------------------------------------


"Knowledge"--an individual will be deemed to have "Knowledge" of a particular
fact or other matter if such individual is actually aware of such fact or other
matter. A Person (other than an individual) will be deemed to have "Knowledge"
of a particular fact or other matter if any individual who is serving, or who
has at any time served, as a director, executive officer, or partner of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.
 
"Person"--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.
 
"Proceeding"--any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
 
"Security Interest"--any mortgage, pledge, security interest, encumbrance,
charge, or other lien.
 
“Shareholder Distributions” -- all distributions of cash or property made by
Story to Shareholders, except for payments that are in satisfaction of
indebtedness or are in payment for goods or services pursuant to a contractual
arrangement.
 
"Threatened"--a claim, Proceeding, dispute, action, or other matter will be
deemed to have been "Threatened" if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.
 
ARTICLE 2

 
Purchase of shares
 
2.1 Purchase of Story Inc. Common Shares. At the Closing, as defined below,
Xfone will purchase 102 shares of Story Inc. common stock (the “Shares”) to be
issued by Story Inc. at the Closing, for an aggregate purchase price of
$1,200,000 (the “Stock Purchase”). For the sake of clarification, upon the
consummation of the Stock Purchase, Xfone will own 142 out of a total of the 204
outstanding shares of common stock of Story Inc.
 
2.2 Payment of Founders Loans. Upon execution of this Agreement Story Inc. shall
pay by wire £ 24,443.91 to Trecastle and/or Davison (to be decided by Davison)
and shall pay £ 15,960.00 to Xfone and/or Swiftnet (to be decided by Xfone) in
payment of the founder's loans owed by Story to the shareholders.
 
-2-

--------------------------------------------------------------------------------


2.3 Closing. The consummation of the Stock Purchase and any other transaction
contemplated by this Agreement (the "Closing") will take place at Story’s
offices at 958 Britannia House, High Road, London N12 9RY, UK on the later of
(i) the close of business on 11 May 2006 or (ii) at such other time and place as
the parties may agree, provided that the conditions set forth in Section 2.4
have been satisfied. Failure to consummate the Stock Purchase on the date and
time and at the place determined pursuant to this Section 2.3 will not result in
the termination of this Agreement and will not relieve any party of any
obligation under this Agreement.
 
2.4 Closing Obligations. At the Closing and subject to Xfone board prior
approval of Story’s business plan:
 
(a) Story Inc. will deliver to Xfone: (i) certificates representing the Shares,
(ii) a certificate executed by Story representing and warranting to Xfone that
each of Story's representations and warranties in this Agreement was accurate in
all respects as of the date of this Agreement and is accurate in all respects as
of the Closing as if made on the Closing;
 
(b) Xfone will pay the $1,200,000 purchase price to Story Inc., by applying
$900,000 against the indebtedness of Story to Xfone and/or its subsidiaries and
by wiring $300,000 to Story Telecom Limited to be used as working capital in a
manner to be approved by the Board of Directors of Story.
 
2.5 No Additional Issuance of Story Shares. As long as Xfone remains in control
of Story the parties hereby agree that Story shall not issue any additional
stock or make any change in its capitalization, without the unanimous written
consent of all shareholders of Story.
 
2.6 Possible Purchase of Davison and Trecastle Holdings, Ltd. Shares - Nir and
Trecastle Holding Ltd. option. Twelve (12) months and thirty (30) days from the
date of signing this Agreement or twenty four (24) months and thirty (30) days
from the date of this Agreement and provided the following conditions are met,
Davison and Trecastle Holdings Ltd. shall have the option to sell to Xfone, and
Xfone shall buy (if the option was exercised) all of the shares of Story Inc.
held by Davison and Trecastle Holdings Ltd. for US $450,000 in cash or
equivalent in Xfone's common stock (to be decided by Xfone), to be paid in cash
within seven (7) working days or in shares upon regulatory approval. Xfone will
do its best to expedite this approval process. The conditions are (i) for the
first twelve (12) months or for the second twelve (12) months of this Agreement
Story has greater or equivalent than £2,000,000 in sales and £100,000 of EBITDA.
The payment of old debt to Xfone pursuant to Section 4.2 of this Agreement shall
not affect in any way the calculation of such profit.
 
2.7 Possible Purchase of Davison and Trecastle Holdings, Ltd. Shares - Xfone
option. Twelve (12) months and thirty (30) days from the date of signing this
Agreement or twenty four (24) months and thirty (30) days from the date of this
Agreement and provided the following conditions are met, Xfone shall have the
option to buy from Davison and Trecastle, and Davison and Trecastle shall sell
(if the option was exercised), all of the shares of Story Inc. held by Davison
and Trecastle Holdings Ltd. for US $900,000 or equivalent in Xfone's shares of
common stock (to be decided by Davison), to be paid in cash within seven (7)
working days or in shares upon regulatory approval. The conditions are (i) for
the first twelve (12) months or for the second twelve (12) months of this
Agreement Story has less than or equivalent to £4,000,000 in sales and £200,000
of net profit (EBIDA). The payment of old debt to Xfone pursuant to Section 4.2
of this Agreement shall not affect in any way the calculation of such profit.
 
2.8 First Right of Refusal. In addition each party to this Agreement will have a
first right of refusal for thirty (30) days in case the other party wishes to
sale his shares in Story Inc.
 
-3-

--------------------------------------------------------------------------------


ARTICLE 3

 
representations and warranties
 
Story represents and warrants to Xfone as follows:
 
3.1 Organization And Good Standing.
 
(a) Story Inc. is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada. Story has full corporate power
and authority to carry on its business as presently conducted by Story and to
own and use the properties owned and used by Story.
 
(b) Story is qualified to conduct business and is in good standing under the
laws of each other jurisdiction wherein the nature of its business or its
ownership of property requires it to be so qualified.
 
(c) The Articles of Incorporation and/or Bylaws and/or Memorandum and/or
Articles of Association (as the case may be) of Story reflect all amendments
currently in effect made thereto at any time prior to the date of this Agreement
and are correct and complete. The minute books containing the records of
meetings of the shareholders and directors since the formation of Story, the
share certificate books and the share record books for Story are correct and
complete in all material respects and accurately reflect the record holders of
all outstanding securities issued by Story. All material actions taken by Story
since its formation have been duly authorized to the extent so required.
 
(d) Story Inc. hereby warrants that Story Telecom (Ireland) Limited and Story
Telecom Limited are one hundred percent (100%) subsidiaries of Story Telecom,
Inc. and as such are fully obliged by this Agreement.
 
(e) Xfone hereby warrants that Swiftnet Limited is one hundred percent (100%)
subsidiary of Xfone, Inc. and as such is fully obliged by this Agreement.
 
3.2 Authority; No Conflict.
 
(a) Story has full corporate power and authority to execute and deliver this
Agreement and the other agreements contemplated hereby to which it is a party
and to perform its obligations hereunder and thereunder. This Agreement and the
other agreements contemplated hereby to which Story is a party constitute the
valid and legally binding obligations of Story, enforceable against Story in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, similar laws of debtor relief and general principles of equity.
Story is not required to make any declaration to or registration or filing with,
or to obtain any permit, license, consent, accreditation, exemption, approval or
authorization from, any governmental or regulatory authority (including, without
limitation, the FCC and all similar state telecommunications regulatory bodies)
in connection with the execution, delivery or performance of this Agreement or
the consummation of any of the transactions contemplated hereby.
 
-4-

--------------------------------------------------------------------------------


(b) Neither the execution and the delivery of this Agreement and the other
agreements contemplated hereby, nor the consummation of the transactions
contemplated hereby or thereby will violate, conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
authorization, consent, approval, execution or other action by or notice to any
third party under, (i) the Articles of Incorporation and Bylaws or the
Memorandum and Articles of Association (as the case may be) of Story or, (ii)
any contract, lease, sublease, license, sublicense, franchise, permit,
indenture, agreement, instrument of Indebtedness, Security Interest, or other
arrangement by which Story is bound or affected, or (iii) any law, statute,
rule, regulation, order, judgment, decree, stipulation, injunction, charge or
other restriction, to which Story is subject.
 
3.3 Capitalization.
 
(a) The entire authorized capital stock of Story Inc. consists of 75,000 shares
of Common Stock, Par Share Value $1.00, of which 102 shares are issued and
outstanding and held of record as follows: Xfone 40 shares, Trecastle 50 shares,
and Davison 12 shares. All of the issued and outstanding shares of capital stock
of Story Inc. have been duly authorized, are validly issued, fully paid, and
nonassessable, and are owned and held of record and beneficially by Xfone,
Trecastle and Davison, free and clear of any Security Interest. 
 
(b) There are no outstanding or authorized options, warrants, rights, contracts,
rights of first refusal or first offer, calls, puts, rights to subscribe,
conversion rights, or other agreements or commitments to which Story is a party
or which are binding upon Story providing for the issuance, disposition, or
acquisition of any of Story's capital stock. There are no outstanding or
authorized stock appreciation, phantom stock, or similar rights with respect to
Story and there are no contractual or statutory preemptive rights or similar
restrictions with respect to the issuance or transfer of any shares of Story's
capital stock. There are no voting trusts, proxies, or any other agreements,
restrictions or understandings with respect to the voting of the capital stock
of Story.
 
3.4 Books and Records. The books of account, minute books, stock record books,
and other records of Story since its formation are complete and correct and have
been maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls. The minute books of
Story contain accurate and complete records of all meetings held of, and
corporate action taken by, the stockholders, the Boards of Directors, and
committees of the Boards of Directors of Story, and no meeting of any such
stockholders, Board of Directors, or committee has been held for which minutes
have not been prepared and are not contained in such minute books. At the
Closing, all of those books and records will be in the possession of Story.
 
3.5 Legal Proceedings. (a) Except as set forth in Schedule 3.5, there is no
pending Proceeding:
 
(i) that has been commenced by or against Story or that otherwise relates to or
may affect the business of, or any of the assets owned or used by, Story; or
 
(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement.
 
(b) To the Knowledge of Story, (1) no such Proceeding has been Threatened, and
(2) no event has occurred or circumstance exists that may give rise to or serve
as a basis for the commencement of any such Proceeding.
 
-5-

--------------------------------------------------------------------------------


3.6 Indebtedness; Security Interest. To the Knowledge of Story, Schedule 3.6
fully and accurately sets forth the Indebtedness of Story and any other Security
Interest on its property or assets.
 
3.7 Disclosure.
 
(a) No representation or warranty of Story in this Agreement, including the
schedules hereto, omits to state a material fact necessary to make the
statements herein or therein, in light of the circumstances in which they were
made, not misleading.
 
(b) There is no fact known to Story that has specific application to Story
(other than general economic or industry conditions) and that materially
adversely affects the assets, business, prospects, financial condition, or
results of operations of Story that has not been disclosed to Xfone.
 
ARTICLE 4

 
post-closing matters
 
4.1 Termination of Founders Agreement. Upon consummation of the Stock Purchase,
the Founders Agreement shall terminate, and the Shareholders agree that the
terms and provisions of this Agreement shall govern from and after the date of
consummation of the Stock Purchase.
 
4.2 Payment of Debt to Xfone and/or its Subsidiaries. As of the date of this
Agreement Story owes Xfone and/or its subsidiaries £1,302,817.62. Xfone will
apply $900,000 out of an aggregate purchase price of $1,200,000 to this
indebtedness. Story and Xfone hereby agree on the principles of a payment plan
for the reminder of the debt (excluding the running under-45 days debt which
will continue to be paid as normal) based on the following formula: (i) the debt
will be frozen, interest free, for a period of one year; (ii) upon the expiry of
the one-year period and for a further three-year period Story will pay Xfone its
debt in twelve (12) equal payments on a quarterly basis unless otherwise agreed
in advance, such payment shall also be interest free.
 
4.3 Shareholder Loan by Xfone. Should Xfone decide to make an additional
shareholder loan to Story (for example for bridge purposes) of up to US $200,000
then Davison and/or Trecastle will not dilute.
 
4.4 Accounting and Recordkeeping. At Closing, Story Inc. shall become a fully
integrated subsidiary under Xfone subject to all accounting and recordkeeping
requirement of the SEC, AMEX (or other markets), NASD, AIM, FTSE and other
regulatory bodies to which Xfone is or will be subject. Story will produce all
necessary reports to Xfone including the daily, weekly, monthly, quarterly and
annual reports using GAAP accounting practices for Balance Sheets, Profit and
Loss and Cash flow items. Xfone will assist Story’s accountant on the exact
information it requires and will provide a detailed list of what needs to be
produced. Story’s financial controller / accountant will report directly to the
Xfone CFO and Story Managing Director. Story’s financial controller / accountant
shall be a qualified accounting professional permanently employed by Story.
 
-6-

--------------------------------------------------------------------------------


4.5 Directors. The current directors of Story are Guy Nissenson, Nir Davison and
Ilan Garmiza. From and after consummation of the Stock Purchase, the number of
directors of Story shall be five (5) of which three (3) shall be nominated and
appointed by Xfone (one of which shall be the Chairman of the Board), and two
(2) shall be nominated and appointed by Davison. The Shareholders agree to elect
the directors nominated and appointed by Xfone and Davison. Only persons with
academic, professional or telecommunications experience shall be nominated to
serve as directors on the Board of Directors of Story. Persons who have a family
relationship with current members of the Board of Directors of Xfone shall not
be nominated to serve as directors of Story or its subsidiaries unless Davison,
while he is still a shareholder in Story, agrees otherwise in advance. A ‘family
relationship” means a relationship by blood or marriage not more remote than
first cousin. Directors shall serve without compensation for their directorship,
except for reimbursement of expenses as approved by the Board of Directors of
Story. The Board of Story subsidiaries will mirror Story board.
 
4.6 Meetings of the Board. The Board of Directors of Story shall meet at least
quarterly. Board meetings may be called by any member of the Board on 24 hours
actual written notice to the other members of the Board. Directors may
participate in meetings by telephone or video-conference.
 
4.7 Chairman of the Board. A director nominated by Xfone shall serve as Chairman
of the Board of Story.
 
4.8 Managing Director. As long as Davison holds shares in Story and subject to
Section 5.1 below, Xfone and Davison will have to agree on the nomination of the
Managing Director. Davison will not unreasonably withhold his consent. The
Managing Director of Story will not have another post or directorship in the
Xfone group.
 
4.9 Shareholder Distributions. For as long as Xfone controls Story, Shareholder
Distributions shall take place after each accounting year in which Story
reported profits, it shall be made on a pro rata basis to all Shareholders,
shall be made in compliance with all applicable legal requirements; and must be
approved by unanimous vote of the Board of Directors of Story, such approval
shall not be unreasonably withheld.
 
4.10 Expenses. Payments by Story to Xfone or to Xfone directors for expenses
incurred by Story shall be approved by the Managing Director of Story, provided
that such approval shall not be required for normal traffic debt to Xfone which
is more than forty five (45) days old from the date of invoice.
 
4.11 Cheque/Bank Signatory Rights - Xfone shall obtain cheque/bank signatory
rights for all amounts however, it shall only exercise this right if and when
Story Managing Director is either unavailable to sign or unreasonably
withholding his signature on cheques important for the daily operating of Story.
Under normal circumstances, payment of any amount over £1000 will require the
signature of Story's Managing Director and an Xfone representative. Cheque /
bank signatory rights for any payment up to £1000 will only require the
signature of Nir Davison (provided he is Story's Managing Director) including
any ad-hoc out of pocket non-forecasted reasonable expenses paid by corporate
credit card.
 
4.12 Access to Records. Directors of Story shall have full access to all of
Story’s records and accounts.
 
4.13 Swiftnet Cost Schedules. Davison, or another employee of Story as approved
by the Board of Directors of Story Inc., shall have full access to Swiftnet
Limited cost schedules, and will be allowed to participate in cost reduction
negotiations. Swiftnet Limited shall always seek better rates.
 
-7-

--------------------------------------------------------------------------------


4.14 Xfone agrees to provide or to cause its subsidiary, Swiftnet Limited, to
provide the followings services: (a) its technological backbone; (b) technical
help services (24 hours/7 days a week); (c) use of relevant software and
hardware, including switch, billing, IVR, etc.; and d) provide Story with proper
office space and equipment, etc.. Xfone will charge these services at cost plus
four percent (4%) of cost from the Closing and for as long as Story is under
Xfone control. Xfone will charge cost plus six percent (6%) for these services
once Story is not under Xfone control for twelve (12) months as long as Story
pays within forty five (45) days of invoice for these services.
 
4.15 Employee Option Plan in Story Shares. Xfone agrees to work together with
Story management to create, within sixty (60) days from the Closing, an option
plan to the employees of Story which will be identical in its terms to the
Option Plan available to Xfone’s employees. Under said option plan, employees of
Story shall be granted options to purchase shares of Story.
 
ARTICLE 5

 
Employment of Davison
 
5.1 Employment of Davison. Davison shall continue to be employed as an employee,
based at the corporate offices of Story, with the title of Managing Director of
Story. Davison shall have such responsibilities, obligations and rights as
determined by the Board of Directors of Story. On the day-to-day decisions,
Davison shall report to the Chairman of the Board.
 
5.2 Salary. As long as Davison remains Story’s employee in any capacity or
unless otherwise agreed in advance, Davison shall receive an annual gross salary
and/or consultancy fee of £84,000, the partition of which and the account to be
paid into shall be in the sole discretion of Davison, and reimbursement of
business fuel and insurance expenses related to Davison's car. In order to
remove doubt, Davison's abovementioned salary is not a compensation for his
directorship in Story.
 
5.3 Monthly Bonus. Davison shall receive a monthly cash bonus of one percent
(1%) from money collected above £200,000 and another zero point five percent
(0.5%) collected above £300,000 in each month. However, if the targets above are
not fully met Davison shall receive one (1) share per annum as a bonus for his
services to Story in addition to the option plan specified in Section 4.15.
 
5.4 Paid Leave. Davison will have thirty (30) paid leave days per year. Davison
will give prior notification to, and have his proposed leave approved by, the
Chairman of the Board of Story, which approval shall not be unreasonably
withheld. Such approval will only be required for leave of more than five (5)
working days.
 
5.5 Termination. Davison may resign as an employee of Story by giving sixty (60)
days written notice of termination to the Board of Directors of Story. The Board
of Directors of Story may terminate Davison’s employment with Story by giving
him sixty (60) days written notice of termination but only after the expiry of a
ten (10) month period beginning at the date of signing this Agreement.
 
-8-

--------------------------------------------------------------------------------


5.6 Loan to Davison. At Closing, Story shall make available to Davison an
interest free loan (or, at Davison’s election, to Trecastle Holdings Ltd) of
$14,000 US Dollars. The loan shall be repaid in twelve (12) equal monthly
payments, which payments may be deducted from Davison’s salary. In the event
that Davison’s employment is terminated, the unpaid balance of the loan shall be
immediately due and payable.
 
5.7 Confidentiality and Non-Compete Agreement. By signing this Agreement Davison
hereby undertakes that in any case whereby his employment is terminated and
within a following six-month period thereafter he will not approach, engages and
try in any way to solicit or take over Story’s current clients or agents.
 
5.8 The employment of any employee of Story may be terminated by Story without
notice if the employee is guilty of any serious fraud or other criminal offence.
 
ARTICLE 6

 
spin-off of story INC.
 
6.1 Spin-off of Story Shares. Upon request from Story Inc., Xfone shall provide
all consents necessary to make Story Inc. a publicly traded company through a
distribution of Story Inc.'s shares as a dividend to the shareholders of Xfone,
or a similar transaction, provided the following conditions are met:
 
(a) all outstanding debt of Story to Xfone covered by the abovementioned payment
plan agreement (Section 4.2) is being paid in good order and all accounts
payable by Story to Xfone are being paid within forty five (45) days of the date
of invoice;
 
(b) Story Inc.’s shares are registered with the SEC under the Securities
Exchange Act of 1934 and/or with any equivalent regulatory body and all
applicable securities law requirements are satisfied;
 
(c) Story Inc.’s shares are approved for listing on NASDAQ or for trading on the
American or New York stock exchange and/or any other regulated stock exchange;
and
 
(d) Story, Xfone and Swiftnet concluded a service provider agreement (to be
based on Section 4.14 above, the continuation of the debt payment plan and the
principles of costs plus 6% and 45 days credit).
 
6.2 Alternative to Spin-off of Story Inc. Shares. If within 30 days after a
request from Story Inc. pursuant to Section 6.1 and after all conditions set
forth in Section 6.1 are satisfied, Xfone does not provide all consents
necessary to make Story Inc. a publicly traded company through a distribution of
Story Inc.'s shares as a dividend to the shareholders of Xfone, or a similar
transaction, then Xfone shall buy from the other Shareholders all their shares
of Story Inc. for $1,000,000 paid seventy percent (70%) in Xfone shares, valued
at market price on an average of thirty (30) trading days, and thirty percent
(30%) in cash.
-9-

--------------------------------------------------------------------------------


 
6.3 Resignation of Directors. Twenty four (24) hours before Story Inc. becomes
publicly traded, Xfone directors in Story will resign and the new board will
take over. The shareholders of Story will elect the new board with Abraham
Keinan and Guy Nissenson (or their nominated directors in Story's board)
providing Davison with a proxy to vote as he elects.
 
6.4 Termination of Agreement. When Story Inc. becomes publicly traded this
Agreement shall terminate.
 
ARTICLE 7

 
investments or loans to story
 
7.1 In case Story receives a definitive investment agreement ready for signing
from a pre approved third party within three (3) month of this Agreement being
signed and both Xfone and Davison approve it, such approval shall not be
unreasonably withheld then: Story will pay Xfone a premium for this investment
of $1,200,000 in return for a reversal of this Agreement back to the founders
agreement (i.e. back to the 60/40 holding ratio and the return of the $1,200,000
to Xfone). Such premium shall equal five percent (5%) of the new investment
amount. Xfone will work together with Story management to try and bring the pre
approved third party investment agreement to a successful finalization.
 
7.2 Finder’s Fee. Story shall pay finder’s fee to any person who obtains an
investor and/or an investment for Story. This fee shall equals five percent (5%)
of the amount of the investment, provided that a person who proposes to act as
finder shall enter into a finder’s agreement (excluding the proposed pre
approved third party investment to which no finder’s fee agreement is required)
with Story acceptable to Xfone, which shall provide, among other things, that
the finder will comply with any applicable federal and state securities laws,
and that the decision whether to accept a proposed investment in Story shall be
in the sole discretion of the Board of Directors of Story however, its decision
shall not be unreasonably delayed or withheld in any way.
 
ARTICLE 8

 
miscellaneous
 
8.1 The provisions, sections, sub-sections, clauses, sub-clauses or phrases in
this Agreement are severable and if any such provision shall be held invalid or
unenforceable in whole or in part by any court of competent jurisdiction, such
invalidity or unenforceability shall not affect the remaining provisions.
 
8.2 Indemnification. Story shall indemnify its Board members, Officers and
Managing Director for any legal or otherwise proceedings initiated against them
for any action or decision taken during and related to their employment and/or
in their capacity as a Director, Officer or Managing Director of Story or while
employed by Story in any other capacity as long as they were acting in good
faith.
 
8.3 Law and Jurisdiction. The formation construction, performance, validity and
all aspects of this Agreement are governed by English law and the parties hereby
irrevocably submit to the exclusive jurisdiction of the English Courts.
 
-10-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first set forth above.
 


 
NIR DAVISON


/s/Nir Davison


XFONE, INC.


By: /s/ Abraham Keinan


STORY TELCOM, INC.


By: /s/ Nir Davison
By: /s/Guy Nissenson


STORY TELECOM LIMITED


By: /s/ Nir Davison
By: /s/Guy Nissenson


STORY TELECOM (IRELAND) LIMITED


By: /s/ Nir Davison
By: /s/Guy Nissenson


TRECASTLE HOLDINGS LIMITED


By: /s/ Nir Davison


SWIFTNET LIMITED


By: /s/ Abraham Keinan




-11-

--------------------------------------------------------------------------------

